270 S.W.3d 438 (2008)
David L. REED, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 68906.
Missouri Court of Appeals, Western District.
November 18, 2008.
Mark A. Grothoff, Esq., Columbia, MO, for appellant.
Shaun J. Mackelprang, Esq. and Daniel N. McPherson, Esq., Jefferson City, MO, for respondent.
Before THOMAS NEWTON, C.J., and VICTOR HOWARD and ALOK AHUJA, JJ.
Prior report: 207 S.W.3d 715.

ORDER
PER CURIAM:
Appellant David Reed appeals the circuit court's judgment denying his motion for post-conviction relief. After a jury trial, Reed was convicted in Boone County Circuit Court of burglary in the second degree, § 569.170, RSMo 2000, and was sentenced as a prior and persistent offender to ten years imprisonment in the Missouri Department of Corrections. We affirm. *439 Because a published opinion would have no precedential value, a memorandum explaining the reasons for affirmance has been provided to the parties. Rule 84.16(b).